DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1, 5, 7-8 and 10-12 are pending in the application.  Claims 2-4, 6 and 13 were  previously cancelled.  Claim 9 is cancelled herein by approved Examiner’s Amendment.  
Priority
	This application is a U.S. National Stage entry of PCT/CN2018/1 14804, filed on November 09, 2018, and claims priority to Chinese Patent Application No. 201810043269.6, filed on January 17, 2018.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lucas Stelling on 08/10/2022.

The application has been amended as follows: 
Claim 9 is cancelled.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the claimed acaricide composition consisting of an ethoxy-modified trisiloxane and sodium dioctyl sulfosuccinate and claimed method of applying said acaricide for exterminating mites are novel and unobvious over the prior art.  The closest prior art is US 2011/0028528 A1 (cited previously), which describes a formulation comprising the ethoxy-modified trisiloxane SILWET 408 
    PNG
    media_image1.png
    109
    275
    media_image1.png
    Greyscale
 as a surface active agent and sodium dioctyl sulfosuccinate as an activity-enhancing agent.  However, there is no teaching, suggestion or motivation in the cited prior art, or it’s combination with any other prior art of record, for an acaricide composition that consists of ethoxy-modified trisiloxane and sodium dioctyl sulfosuccinate, which Applicants have demonstrated as effective as an acaricide in the absence of additional components.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 5, 7-8 and 10-12, renumbered 1-7 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN M MAURO/Primary Examiner, Art Unit 1625